Citation Nr: 1639268	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to November 1970 and from October 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2015 rating decision granted an increased 40 percent rating for the Veteran's service-connected type II diabetes mellitus effective from November 18, 2010, the date the Veteran's claim was received.  

In October 2015, the Veteran was sent a letter asking him clarify whether he desired a Board hearing.  The Veteran was informed that he would not be scheduled for a BVA hearing unless he responded to the letter.  To date, no response has been received, and as such no hearing will be scheduled and his request for a hearing is considered as having been withdrawn.

The Board also notes that the Veteran has not raised a specific claim for entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), but that the record indicates that he is not working and that he has expressed a desire for at least part-time employment.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as part of the issues on appeal.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

The Veteran's requests to reopen his claims for entitlement to service connection for hearing loss and tinnitus have been raised by the record in an August 17, 2015, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's type II diabetes mellitus is manifested by no more than required insulin, restricted diet, and regulation of activities; it has not caused either ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or twice a month visits to a diabetic care provider, nor has treatment of it required more than one daily injection of insulin.

2.  The evidence demonstrates that the Veteran's PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to November 18, 2010, for type II diabetes mellitus and in excess of 40 percent after November 18, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See December 2010 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Diabetes Mellitus

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  

Compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The pertinent evidence of record shows that service connection was established for type II diabetes mellitus with bilateral cataracts and erectile dysfunction in a February 2002 rating decision.  A 20 percent rating was assigned in a June 2002 rating decision effective from July 9, 2001.  Service connection is also separately established for disabilities associated with type II diabetes mellitus including peripheral neuropathy of the right lower extremity (20 percent), peripheral neuropathy of the left lower extremity (20 percent), and pancreatitis (0 percent).  Special monthly compensation is established based upon loss of use of a creative organ.  On November 22, 2010, the Veteran requested an increased rating.  An October 2015 rating decision subsequently granted an increased 40 percent rating effective from November 18, 2010.  

VA treatment records show the Veteran's use of glyburide was discontinued in November 2008 due to hypoglycemic reactions.  A February 2009 report noted his type II diabetes mellitus was not controlled and that the Veteran had been informed that regulation of activities meant orders from a physician to refrain from vigorous physical activities because of the severity of diabetes.  The examiner, however, stated that it was not felt that he needed to refrain from vigorous activities.  In a November 18, 2010, report the examiner noted the Veteran had shared that his glucose dropped about 40 to 45 points with exercise.  It was agreed that he needed to regulate his activities in order to manage his diabetes without episodes of hypoglycemia.  

VA examination in January 2011 included a diagnosis of type II diabetes mellitus.  It was noted that the Veteran had required insulin since approximately 2008 and that he followed a restricted diet, but that he did not have any restrictions of his activities due to diabetes and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider.  His weight had remained stable.  His The examiner noted that he continued to work in information technology and perform activities of daily living unrestricted by his diabetes.

A May 2012 VA medical statement noted the Veteran had a 12 year history of type II diabetes mellitus.  It was noted he was treated with insulin injections, dietary restrictions, and must closely regulate his activities.  VA treatment records dated in May 2012 noted the Veteran's type II diabetes mellitus was controlled and that he had made tremendous progress.

Private hospital records show the Veteran was hospitalized in July 2013 with discharge diagnoses including acute pancreatitis secondary to hypertriglyceridemia, uncontrolled type II diabetes mellitus, and noncompliance with medical therapy.  It was noted that the hospital course included poor glycemic control and that on the first evening he had a slightly low blood sugar reading of 66, although he did not have severe hypoglycemia.

A November 2013 VA examination included a diagnosis of type II diabetes mellitus and noted that the Veteran had been prescribed oral hypoglycemic agents and insulin more than one injection per day.  Regulation of activities as part of the medical management of diabetes mellitus was required.  There had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months, but the Veteran visited his diabetic care provider weekly.  He had no progressive unintentional weight loss attributable to diabetes mellitus and no progressive loss of strength.  Complications of diabetes included peripheral neuropathy, an eye condition other than diabetic retinopathy, and erectile dysfunction.  The examiner noted that the Veteran's diabetes mellitus did not impact his ability to work and that he was able to do all basic and instrumental activities of daily living independently.  It was noted he had a college degree in theology and an associate degree in computer networking.  He had been employed in computer repair until his retirement in 2011.  

VA treatment records dated in December 2013 noted the Veteran had been contacted due to a self-reported blood sugar reading of 44 over the previous weekend.  A January17,  2014, telehealth follow-up report noted the Veteran stated he had a low blood sugar reading in the 50s the previous evening and that he explained that he had taken his insulin and was engaged in a long telephone conversation before eating dinner.  He stated that after he ate his blood sugar was greater than 100.  He noted he was aware that he needed to pay closer attention to insulin and meals and that he had three low blood sugar readings due to the same situation in the past month or two.  On January 27, 2014, he complained of having more than two low glucose readings per week.  It was noted that he had a cable that downloaded directly from his glucometer to his "telemonitor" so all values were present and that he had been contacted each time his blood sugar reading was less than 70.  Telemonitor readings over the past 30 days revealed low readings on the 9th, the 15th, and the 20th.  The examiner noted that each hypoglycemic episode was due to his having taken insulin and then not eating right away.  

A March 2015 telehealth record noted the Veteran called to report a hypoglycemic episode the previous night.  An April 2015 report noted his type II diabetes mellitus was not controlled and that he was scheduled to see the endocrinology service.  An April 2015 endocrinology service report noted his diabetes was under fair control due to dietary inconsistencies and obesity.  A subsequent telehealth note reported two weeks of blood sugar readings through the telemonitor including readings of 52 and 66 at midday on the 3rd, readings of 64 and 71 at midday on the 4th, and a reading of 68 on the evening on the 6th.  It was noted the Veteran sent in a secure message stating that he had been following the rule of 15 to treat hypoglycemic episodes and that he attributed the lows to not eating right away after taking insulin and dietary inconsistency.  

An April 2015 VA examination included a diagnosis of type II diabetes mellitus and noted that the Veteran's medical history revealed treatment managed by restricted diet, prescribed oral hypoglycemic agents, and insulin more than one injection per day.  Regulation of activities as part of the medical management of diabetes mellitus was required.  There had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months and the Veteran visited his diabetic care provider for such reactions less than two times per month.  Complications of diabetes included peripheral neuropathy, an erectile dysfunction, and acute pancreatitis.  The examiner noted that the Veteran's diabetes mellitus impacted his ability to work and that work was limited due to sedentary employment due to labile diabetes.  

VA treatment records dated in July 2015 noted the Veteran had experienced four hypoglycemic events in the past 30 days.  The examiner noted he also reported waiting too long before eating something.  Records noted blood sugar readings over the last 30 days including 68 at midday on June 8th, 81 in the evening and 31 at night on June 9th, 50 and 50 in the evening of June 22nd, and 67 at night on July 5th.  The intervention and treatment plan included education and instructions that he continue monitoring.  

Based upon the evidence of record, the Board finds the Veteran's type II diabetes mellitus is manifested by no more than required insulin, restricted diet, and regulation of activities.  There is no factually ascertainable evidence dated within the one year period before VA's receipt of his claim for an increased rating on November 22, 2010, demonstrating a required regulation of activities  See 38 C.F.R. § 3.400(o) (2015).  Although the November 2013 VA examiner noted the Veteran visited his diabetic care provider weekly for episodes of ketoacidosis or hypoglycemic reactions and the April 2015 examiner noted visits less than two times per month, a review of the available record reveals VA outpatient and telehealth treatment for hypoglycemic reactions primarily due to the Veteran's taking insulin without eating but does not indicate weekly or less than twice per month visits, including telehealth treatment, over a 12-month period.  There is no evidence of hospitalization for an episode of ketoacidosis or hypoglycemic reaction.  It is significant to note that the Veteran has had no progressive unintentional weight loss attributable to diabetes mellitus and no progressive loss of strength.  He is also presently in receipt of compensable ratings for right and left lower extremity peripheral neuropathy associated with his type II diabetes mellitus which when combined reflect a 60 percent rating.  There is no evidence that any additional compensable ratings are warranted for the identified complications of diabetes mellitus, including those for which secondary service connection is established but with a present noncompensable rating.  As the criteria for a higher schedular rating are not met, the claim for rating in excess of 40 percent must be denied.  

The Board acknowledges that the Veteran is competent to report symptoms of his type II diabetes mellitus disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than any subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for an increased rating.

PTSD

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Veteran contends that his PTSD is more severe than represented by the present evaluation.  His service representative has asserted that his symptoms more closely approximate the criteria for a 50 percent rating.  VA records show that Veteran's request to reopen his PTSD claim was received by VA on November 22, 2010.

The medical evidence of record includes an October 2008 outpatient psychiatry intake assessment note with diagnoses of chronic PTSD and depressive disorder.  The examiner noted significant PTSD symptomatology with a history of traumatic experiences during military service that impacted his psychosocial spheres with marital, relationship, and occupational difficulties.  A GAF score of 51 was provided.

On VA examination in February 2011, the Veteran endorsed symptoms including re-experiencing, avoidance/numbing, and hyperarousal.  He reported a two year history of VA treatment for PTSD and depression without treatment with psychiatric medications.  It was noted he was working full time in computer tech support.  The examiner noted he had a good attitude and made good eye contact throughout the interview.  He was dressed casually and had good personal hygiene with no reported difficulties with activities of daily living.  His reported mood was dysphoric and his affect was initially flat but later full range.  At times he was irritable.  His thought processes were logical and goal directed.  He reported no experiences of auditory or visual hallucinations or delusions.  He denied active suicidal ideation, but did endorse passive suicidal ideation without any current intent or plan.  He denied homicidal ideation.  He was alert and oriented to person, time, and place.  His cognition was grossly intact and his speech was unremarkable to pitch, pace, and prosody.  He appeared to be of at least average intelligence and he demonstrated fair insight and judgement.  The examiner found he met the criteria for PTSD and that it was as likely as not secondary to his military experiences.  It was noted there was some history of interpersonal difficulties with his spouse and daughter and with relationship strain at work.  A GAF score of 60 was provided.  

VA treatment records include psychology outpatient notes indicating the Veteran received treatment for major depressive disorder and PTSD.  A September 2012 report noted he complained of more conflict with his spouse since his retirement.  Mental status examination revealed his mood was depressed and his affect was dysphoric.  There was no suicidal or homicidal ideation.  An August 2013 report noted that he stated that since his last group meeting he had been thinking about whether his medical non-compliance was almost a possible passive suicide attempt.  The examiner noted a mental status examination revealed that he was alert and oriented times three, that his mood was dysphoric, that his affect was congruent, that he had good eye contact, that his voice was normal in rate, rhythm, and volume, that his hygiene and grooming were good, that his thought process was linear, and that his thought content was appropriate to topic with no psychosis evidenced.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared to be intact.

VA examination in November 2013 included a diagnosis of PTSD and provided a GAF score of 55.  The examiner noted there was an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that the Veteran was currently unemployed and had not worked for about one year.  He reported he resigned and had retired generally on his own terms.  He had been working in a school district doing tech support, full-time.  He reported fears of being let go prior to resignation, but that he had not been placed on any punitive measures due to gross impairment in attendance, punctuality, performance, or co-worker relationships.  He reported he had historically done volunteer work at his church, but had not done volunteer work since July and that he had multiple eyelid operations during this time.  

A mental status examination revealed the Veteran to be friendly and open toward the examiner.  He maintained a good attitude and good eye contact throughout the interview.  He was dressed casually and had good personal hygiene.  He reported no difficulties with activities of daily living.  His reported mood was dysphoric.  His affect was initially flat, but later full range.  At times he was irritable.  His thought processes were logical and goal directed.  He reported no experiences of auditory or visual hallucinations or delusions.  He denied active suicidal ideation, but did endorse passive suicidal ideation.  He denied any current intent or plan.  He denied any homicidal ideation.  The examiner noted he was alert and oriented to person, time, and place.  His cognition was grossly intact.  His speech was of unremarkable pitch, pace, and prosody.  He appeared to be of at least average intelligence.  He demonstrated fair insight and judgement.  The examiner noted PTSD symptoms including depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The examiner found the Veteran met the full diagnostic criteria for PTSD, consistent with the DSM-IV.  There were no complicating differential diagnostic concerns at the time of the examination.  The symptom severity of his PTSD was in the moderate range, consistent with a GAF score of 55, and functional difficulties consistent with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks or important social tasks and roles.  It was noted that the Veteran described changing and worsening of symptoms such as nightmares and poor sleep at least three nights per week and anxiety defined as distress in crowds, rumination upon over-reliance upon the government, fears related to medical conditions, and worry about forgetfulness about appointments, medications, and other basic needs.  He also reported feelings of indifference and anger with little interest at times to pursue friendships even with shared areas of interest.  Since his last VA examination he reported the most distressing change in social functioning had been increased arguing with his spouse over routine aspects of life.  

It was further noted that the evidence of retained functioning included that the Veteran did not report pervasive and gross impairment across all domains of functioning.  He had been able to retain present functioning without psychiatric medications, psychiatric hospitalizations, or residential care due to a serious mental illness.  He reported retaining relationships with his spouse, reconciling with his daughter, and having one friend.  He reported employment prior to retirement most recently as a computer tech and not being fired or placed on formal sanctions due to poor attendance, performance, or interpersonal relatedness.  His indicators of adequate functioning included continuous employment through retirement, efforts to advance his medical and mental health, absence of chronic abuse of alcohol or drugs, absence of residential mental health care or psychiatric hospitalization, satisfactory adjustment to co-workers and supervisors, conformance to social standards of the environment, absence of gross deficiencies in judgment and freedom from the need supervision, retaining of one friendship, and retaining of some social relationships within the primary support group or family.

VA treatment records dated in February 2014 noted the Veteran appeared to be stable, but chronically depressed.  A September 2014 report noted he was chronically stressed by conflict in his marriage and anxiety and depression related to his PTSD.  He was having trouble coping with his spouse's controlling behavior, criticism, and lack of respect for him.  He stated that he had been irritable, explosive, and was having difficulty remembering daily things.  

VA examination in April 2015 included a diagnosis of PTSD with depressed mood.  The examiner found that the Veteran's PTSD was best described as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that the Veteran reported that he had been married for 50 years, but that the relationship was "rocky" due to a lack of communication.  He reported that he had three adult children he saw occasionally, but noted strain and disconnect in these relationships.  He noted that his only friends were in his group and that he was close with a brother-in-law.  With regard to daily activities, he stated that he was able to complete regular household chores and complete self-care independently and regularly.  He reported that he had worked in tech support in five middle schools and that he had enjoyed working with children.  He noted variable relationships with coworkers and supervisors and stated that he had received warnings due to his interactions with people and not following directions.  He had not missed time from work.  He noted that he would like to work part-time.  

The examiner noted that since his previous VA examination the Veteran reported that he had declined medications and had been engaged in individual/group therapy.  He reported that he was working on anger, nightmares, and control.  He was reportedly without a history of suicide attempts.  He described his mood as low and reported that he had very little enjoyment/contentment.  He noted feelings of irritability/anger.  He noted verbal fights and was reportedly without physical fights.  He stated that he felt hopeless about his marriage and disconnected with his children.  He reported that he had regular nightmares about his military experience, was nervousness/tense in crowds, and slept five to six hours per night that was broken throughout the night and also interrupted by frequent urination.  He was reportedly without auditory or visual  hallucinations.  He reported that he did not follow his diabetic diet because he enjoyed food and stated that he would rather die from something that he enjoys since he got very little enjoyment in life.  The examiner noted he was without suicidal ideation, plan, or intent.  No homicidal ideation was addressed.  It was noted that his alcohol use had not caused problems for him. 

The examiner found that the Veteran's symptoms of PTSD included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  Mental status examination revealed the Veteran was clean, well-groomed, and dressed casually.  His speech was clearly articulated.  He was oriented time three and his answers were initially terse, but more loquacious as the interview progressed.  His answers were generally logical and relevant to the questions asked.  There was no evidence of any psychosis and he denied any auditory or visual hallucinations.  His attention and concentration were good throughout the examination and his memory appeared to be intact.  He denied any current suicidal ideation and denied any thoughts of hurting other people.  His range of affect was restricted, dysphoric, and aloof.  Psychometric testing revealed scores suggestive of low average impact of physical concerns on functioning and borderline impact of mental concerns on functioning.  Scores also indicated the presence of self-reported, clinically significant symptoms attributable to PTSD that were somewhat higher than would be expected compared with his report during the interview.  A self-report measure of depressive symptoms was suggestive of moderate symptoms of depression and was generally consistent with his report during the interview. 

The examiner stated that it was at least as likely as not that the Veteran continued to meet the DSM-5 diagnostic criteria for a diagnosis of PTSD, chronic with moderate impairment and related to his military service.  His occupational and social impairment was noted to reflect an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Functional impairments included reduced ability to complete tasks efficiently, conflicts with co-workers while working, marital and family strain, reduced relationships, verbal arguments, and reduced recreational activities.  These functional impairments were impacted by depressed and anxious mood, persistent avoidance, recurrent and intense intrusions, marked alterations in arousal and reactivity, and negative alterations in cognition/mood.  It was noted that in-spite-of the Veteran's mental health concerns he had maintained stable employment until retirement, did not miss time from work while employed, maintained a few relationships with family and friends, maintained volunteer work, maintained stable housing, and cared for himself independently.

VA treatment records dated in September 2015 noted the Veteran was seen for treatment of PTSD and a major depressive disorder.  Mental status examination revealed he was alert and oriented times three.  His mood was euthymic and his affect was congruent.  He had good eye contact and his voice was normal to rate, rhythm, and volume.  His hygiene and grooming were good.  His thought process was linear and his thought content was appropriate to topic with no psychosis evidenced.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative.  Memory and cognition appeared to be intact.  The examiner's assessment was that the Veteran was stable. 

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The pertinent evidence shows that the Veteran's impairment has been relatively stable over the course of this appeal and has caused moderate impairment.  The GAF scores provided in the range of 51 to 60 are also indicative of no more than a moderate impairment.  There is no probative evidence demonstrating an occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  An August 2013 VA treatment report noted that the Veteran expressed thoughts about whether his medical non-compliance was a possible passive suicide attempt, but the examiner provided no additional comments.  The November 2013 examiner noted he denied active suicidal ideation, but endorsed passive suicidal ideation.  It was noted, however, that he denied any current intent or plan.  The Veteran's treatment and examination reports are otherwise negative as to suicidal ideation and consistently note that he denied suicidal ideation. 

Although the November 2013 and April 2015 VA examiners noted symptoms including disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships which are included in the symptoms indicative of a 50 percent rating, the examiners specifically found that the Veteran's PTSD was best described as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  These opinions are shown to have been based upon thorough examinations and review of the evidence of record.  

As noted, it is not simply the psychiatric symptoms a Veteran experiences, but how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the mere presence of certain symptoms alone does not mandate a higher rating.
 
Here, the available VA medical reports are found to be adequate and persuasive, and this evidence clearly suggests that a 30 percent rating is most appropriate.  Therefore, the claim for entitlement to an initial rating in excess of 30 must be denied.

The Board notes that the Veteran is competent to report symptoms of his PTSD disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  The preponderance of the evidence is against the claim for an increased rating for PTSD.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 

A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show the Veteran has a college degree in theology and an associate degree in computer networking.  The November 2013 VA examiner noted he had been working in a school district doing tech support and had retired generally on his own terms.  An April 2015 diabetes mellitus examiner found the Veteran's diabetes mellitus impacted his ability to work and that work was limited due to sedentary employment due to labile diabetes.  An April 2015 PTSD examiner noted he had not missed time from work, but that he stated he would like to work part-time.  The PTSD examiner also noted that his functional impairments due to PTSD included reduced ability to complete tasks efficiently and conflicts with co-workers while working, but that he had maintained stable employment until retirement, had not missed time from work while employed, and had maintained volunteer work.

VA records show that service connection is established for type II diabetes mellitus with bilateral cataracts and erectile dysfunction (40 percent), PTSD (30 percent), peripheral neuropathy of the right lower extremity (20 percent), peripheral neuropathy of the left lower extremity (20 percent), and pancreatitis (0 percent).  His combined service-connected disability rating is currently 80 percent and that a 70 percent rating was effective from November 22, 2010.  

Based upon the evidence of record, the Board finds that during the course of this appeal the Veteran met the schedular rating for a total rating under the provision of 38 C.F.R. § 4.16(a), but that he is not shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The persuasive evidence in this case does not demonstrate that the Veteran has, for any identifiable period of time during this appeal, been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

As noted above, the Board finds the evidence demonstrates his service-connected type II diabetes mellitus limits his ability to work to sedentary employment and that his PTSD disability has not been a total occupational impairment.  The assigned schedular disability ratings in this case are clearly indicative of an employment impairment.  The reports, however, as to any additional employment limitations due to service-connected disabilities are not supported by the medical evidence of record.  In light of the Veteran's demonstrated academic success and ability to obtain and maintain employment prior to retirement consistent with his education and experience, the Board finds entitlement to a TDIU must be denied.


ORDER

A rating in excess of 40 for diabetes mellitus is denied.

An initial rating in excess of 30 percent for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


